       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC DARNELL JOY,                                 No. 2:19-CV-2474-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    C. KING, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because the plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following defendants: (1) C. King; (2) Knight; and (3) J. Links.

 9   See ECF No. 1, pgs. 1-2. All defendants are Correctional Officers at Mule Creek State Prison.

10   See id. at 2. Plaintiff claims that Defendants violated his Eight Amendment rights by deliberately

11   disregarding a risk to his safety. See id. at 3-7.

12                  Plaintiff alleges that on February 11, 2019, defendant King, labeled Plaintiff as an

13   informant in front of other prisoners by saying “you’re snitching now.” Id. at 3. Plaintiff alleges

14   that on February 12, 2019, Defendant King again labeled Plaintiff an informant in front of other

15   prisoners by telling Plaintiff “you’re still a snitch.” Id. While Plaintiff states that this was done

16   “together with Officer J. Links,” see id., Plaintiff does not describe Defendant Links’ alleged

17   involvement or attribute the statement to Defendant Links. Plaintiff asked Defendant King to stop

18   making these types of remarks because it put him in danger to which King responded, “so what; I

19   don’t like you anyway.” Id. Plaintiff alleges that on February 15, 2019 he was “attacked” by

20   other inmates who had heard Defendant King label Plaintiff an informant. See id. at 4. Before
21   being attacked, the other prisoners accused Plaintiff of informing on them.

22                  According to Plaintiff, he brought this situation to Defendant Knight who told

23   Plaintiff, “if you would not have drop [sic] the kite (information letter) . . . [t]his would not be

24   happening to you.” Id. Plaintiff accused Defendant Knight of creating a dangerous environment

25   and defendant Knight said, “what if I am; what can you do about it.” Id. at 5.

26   ///
27   ///

28   ///
                                                          2
       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 3 of 6


 1                  On February 16, 2019, the day after the first attack, Plaintiff was again attacked by

 2   the same inmates who accused Plaintiff of being an informant. See id. The same inmates are

 3   alleged to be in possession of a kite, or information letter, given to them by Defendant Knight.

 4   See id. After that attack, Defendant Knight told Plaintiff, in the presence of other inmates, that

 5   Plaintiff was the one who had written the kite. See id.

 6

 7                                            II. DISCUSSION

 8                  Plaintiff alleges Defendants’ conduct violated his rights under the Eighth

 9   Amendment by creating a risk to his safety.1 For the reasons discussed below, the Court finds

10   Plaintiff states claims against Defendants Knight and King, but not Defendant Links.

11                  The treatment a prisoner receives in prison and the conditions under which the

12   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

13   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

14   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

15   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

16   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

17   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

18   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

19   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

20   two requirements are met: (1) objectively, the official’s act or omission must be so serious such
21   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

22   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

23   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

24   official must have a “sufficiently culpable mind.” See id.

25   ///

26   ///
27
            1
                   Though Plaintiff’s allegations also suggest that he was subject to retaliation for
28   having submitted a “kite,” Plaintiff does not allege a First Amendment violation.
                                                        3
       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 4 of 6


 1                  Under these principles, prison officials have a duty to take reasonable steps to

 2   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

 3   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

 4   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

 5   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

 6   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.

 7   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

 8   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511

 9   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

10   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

11   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

12   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

13   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

14   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

15                  The Court finds Plaintiff states cognizable safety claims against Defendants King

16   and Knight. Both defendants are alleged to have told other inmates that Plaintiff was a “snitch.”

17   As a result, Plaintiff was attacked by these inmates.

18                  Plaintiff does not, however, state a claim against Defendant Links because the

19   complaint contains no specific allegations as to this defendant other than the very general

20   statement that Defendant Links somehow acted “together with” Defendant King on February 12,
21   2019. To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual connection or

22   link between the actions of the named defendants and the alleged deprivations. See Monell v.

23   Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A person

24   ‘subjects’ another to the deprivation of a constitutional right, within the meaning of § 1983, if he

25   does an affirmative act, participates in another's affirmative acts, or omits to perform an act which

26   he is legally required to do that causes the deprivation of which complaint is made.” Johnson v.
27   Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations concerning the

28   involvement of official personnel in civil rights violations are not sufficient. See Ivey v. Board of
                                                        4
       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 5 of 6


 1   Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth specific facts as to

 2   each individual defendant’s causal role in the alleged constitutional deprivation. See Leer v.

 3   Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

 4                  Plaintiff will be given an opportunity to amend in order to allege facts to show

 5   Defendant Links’ involvement in the conduct alleged to have occurred on February 12, 2019.

 6

 7                                          III. CONCLUSION

 8                  Because it is possible that the deficiencies identified in this order may be cured by

 9   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

10   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

11   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

12   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the Court cannot refer to the

13   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

14   amended complaint must be complete in itself without reference to any prior pleading. See id.

15                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

16   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

17   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

18   each named defendant is involved, and must set forth some affirmative link or connection

19   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

20   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
21                  Because the complaint appears to otherwise state cognizable claims, if no amended

22   complaint is filed within the time allowed therefor, the Court will issue findings and

23   recommendations that the claims identified herein as defective be dismissed, as well as such

24   further orders as are necessary for service of process as to the cognizable claims.

25   ///

26   ///
27   ///

28   ///
                                                       5
       Case 2:19-cv-02474-DMC Document 10 Filed 03/23/21 Page 6 of 6


 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a first amended

 2   complaint within 30 days of the date of service of this order.

 3

 4   Dated: March 23, 2021
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
